Citation Nr: 1047319	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  00-10 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to June 1976, 
with additional time in the Army Reserve.

This matter is brought before the Board of Veterans Appeals (the 
Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The file was subsequently 
transferred to the above VARO.

In April 2008, the Board denied entitlement to service connection 
for PTSD.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (the Veterans Court), which remanded 
the case in August 2009.

In September 2010, the Board forwarded the case for an 
independent medical expert opinion.  That expert psychiatric 
opinion, dated in October 2010, is now of record and the case is 
before the Board for final appellate review.

The Veteran, as a layperson, is not competent to distinguish one 
psychiatric disorder from another, and hence a claim for one 
condition must be liberally read as to include claims of service 
connection for all currently diagnosed acquired psychiatric 
disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Her 
claim of service connection for PTSD, therefore, is considered a 
claim for all other acquired psychiatric disorders.  




FINDING OF FACT

The evidence is in approximate balance as to whether there is a 
causal relationship between the Veteran's active service and her 
currently-diagnosed psychiatric disorders.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, an acquired 
psychiatric disorder was incurred in service.  38 U.S.C.A. 
§§ 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (2010).  
The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for PTSD, the evidence 
of record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2010); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder conform 
to the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV).  

The DSM-IV provides that a valid diagnosis of PTSD requires that 
a person has been exposed to a traumatic event in which both of 
the following were present:  (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and (2) 
the person's response involved intense fear, helplessness, or 
horror.  

The claims file consists of voluminous amounts of evidentiary 
material all of which has been reviewed by the Board.  In sum, 
the Veteran has contended that she has PTSD as a result of in-
service sexual assaults.  She first asserted that a female 
soldier licked and kissed her inner thigh as she slept.  Her 
primary stressor was an alleged rape by a fellow serviceman which 
resulted in pregnancy.  

The Veteran, who was married at the time, claims that she was at 
first uncertain as to the father's identity; however, upon the 
child's birth, she was certain that it was the alleged rapist's 
child because the baby exhibited Native American physical 
features and the alleged rapist was Native American.    

She alleges that she has since been depressed, anxious, and 
unable to maintain long-lasting marital relationships.  Various 
mental health evaluations are also in the file showing various 
diagnoses.  

The 2008 Board decision concluded that while the Veteran's VA 
physicians had opined that the diagnosis of PTSD was possibly due 
to reported sexual assaults she experienced in service, these 
opinions were of limited probative value.  Service connection was 
denied for PTSD.  

On appeal from the Court, the Board referred the case to an 
independent psychiatric expert for a medical opinion.  The 
psychiatric expert's opinion, dated in October 2010, is now 
before the Board.  

In a thorough report, the physician reviewed the Veteran's 
clinical history before service, but more particularly with 
regard to during service including two purposed sexual assaults, 
one by another woman, and the other by a male resulting in 
pregnancy.  

After a review of the file, the psychiatrist provided probable 
diagnoses of major depressive disorder with history of periodic 
auditory hallucinations and some visual hallucinations reported 
recurrent in type (Axis I); PTSD, from #1 childhood experiences 
(probable) and military MST (probable); and dissociative amnesia, 
the differential (diagnosis) of which would include Dissociative 
Disorder NOS.  The expert clarified the basis for the various 
diagnoses.  

He further concluded with regard to whether there is a link 
established by medical/psychological evidence between her current 
symptoms and behaviors and in-service stressors, with the 
following opinion:

The Veteran's subsequent behaviors, symptoms and 
diagnoses after her military service and especially 
following the death of her mother do support such a 
link "more likely than not," in all probability.  
Given the facts and circumstances and evidences 
described above, although not always proven facts, it 
seems to the undersigned "more likely than not" that 
her Major Depressive Disorder, PTSD issues and 
Dissociative Amnesia, are linked to in-service 
stressors that she has described.  Given the total 
life history both before and after her military 
experience and after the death of her mother, in my 
professional opinion, the preponderance of the 
evidence is not against the Veteran's claims.

The Board finds that, although the evidence does not clearly 
preponderate in favor of the claim, at the very least it puts the 
issue in equipoise, which is sufficient to grant service 
connection.  Accordingly, service connection is granted. 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
enhanced VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Given the favorable decision above, he Board finds that any 
possible errors on the part of VA in fulfilling its duties under 
the VCAA with respect to this aspect of the claim are rendered 
moot.


ORDER

Service connection for an acquired psychiatric disorder, to 
include major depressive disorder, PTSD and dissociative amnesia 
is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


